Election/Restrictions
This application contains claims directed to the following patentably distinct species of extraction and combining of samples. The species are independent or distinct because each extraction requires different steps or a different combination of consumable product batches and/or sources of ingredient.  Also the combination of sample each require different steps. In addition, these species are not obvious variants of each other based on the current record.

Extraction (please elect one of the following)
 Extracting samples from multiple different consumable product batches (as recited in claim 14)
Extracting samples from multiple sources of the ingredient (as recited in claim 15)
Extracting samples from at least three different consumable product batches or at least three different sources of the ingredient (as recited in claim 16)
Extracting samples from at least five different consumable product batches or at least five different sources of the ingredient (as recited in claim 17)

Combining of samples (Please also elect one of the following)
 Combining an amount of each of the multiple samples proportional to a size of a product batch or a size of a source of the ingredient from which each of the multiple samples were extracted (as recited in claim 18)
 Combining the multiple samples together to form the aggregate sample comprises combining an equal amount of each of the multiple samples together (as recited in claim 19)

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-13 and 20 are generic.  Claims 14-19 are subject to species restriction.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   each extraction requires different steps or a different combination of consumable product batches and/or sources of ingredient.  Also the combination of sample each require different steps.  These different steps and different combinations require different search strategies and different search terms which place a serious search burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641